Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-22-00584-CV

                                    Raynelle MCCATHERN,
                                            Appellant

                                                 v.

                                      IVY APARTMENTS,
                                           Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2022CV01871
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: November 9, 2022

DISMISSED FOR LACK OF JURISDICTION

           Appellant attempts to appeal the trial court’s judgment awarding possession of real

property to appellee Ivy Apartments in a forcible detainer action. The trial court signed the

judgment on July 13, 2022. The notice of appeal was due August 12, 2022. See TEX. R. APP.

P. 26.1. A motion for extension of time to file the notice of appeal was due on August 29, 2022.

See TEX. R. APP. P. 26.3. Appellant did not file a motion for extension of time to file her notice of

appeal. Appellant filed her notice of appeal on September 8, 2022. Thus, appellant’s notice of

appeal appeared to be untimely.
                                                                                 04-22-00584-CV


       Therefore, on September 20, 2022, we ordered appellant to file a written response showing

cause why this appeal should not be dismissed for lack of jurisdiction. We cautioned appellant

that if she did not respond to our show cause order by October 20, 2022, we would dismiss this

appeal. To date, appellant has not responded to our order. Accordingly, we dismiss this appeal

for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).


                                                  PER CURIAM




                                                -2-